Citation Nr: 1602016	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to October 1974.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Waco, Texas RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The Board notes that, at the Travel Board hearing, the Veteran chose to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  During the appeal period, the Veteran has been assigned diagnoses of psychotic disorder, not otherwise specified; depressive disorder, no otherwise specified; and anxiety disorder, not otherwise specified, as well as PTSD.  The rating decision on appeal and the statements of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not been afforded a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disability other than PTSD, such examination is necessary on remand.  Id.

Additionally, records of any outstanding VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  After obtaining any necessary authorizations, please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA and/or private treatment the Veteran received for psychiatric disability.  

3.  Please arrange for an appropriate examination to determine the etiology of his psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please state all psychiatric disabilities diagnosed.  Please provide a discussion of the validity of past diagnoses such as psychotic disorder, depressive disorder, and/or anxiety disorder; and  

b. As to any psychiatric disability entity diagnosed (or found to have been present at any time since May 2009 when the Veteran filed the present claim), and to include psychotic disorder, depressive disorder, and anxiety disorder, with respect to each such disorder, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions.  

4.  The AOJ should then review the record and readjudicate the claim to include psychiatric disabilities other than PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




